Citation Nr: 9906582	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  92-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.   

In November 1992, the Board remanded this case.  At that 
time, the Board stated that in the appellant's June 1992 
substantive appeal, the appellant's representative reported 
that he was not sure whether or not the appellant wanted a 
hearing, but he believed that it was best to indicate that he 
did desire a hearing.  Thus, the appellant's representative 
marked the appropriate box on the VA Form 1-9 which reflected 
that the appellant wanted a personal hearing.  In the 
November 1992 decision, the Board determined that in regards 
to the appellant's desire for a hearing, clarification from 
the appellant was required.  Therefore, in light of the 
above, the Board remanded this case and requested that the RO 
contact the appellant in order to determine whether or not he 
wanted a hearing.  

The Board observes that at the time of the November 1992 
decision, the appellant's address was the following: 
[redacted] [redacted], [redacted], Maryland, 20676.  
Therefore, using the above address, the RO sent a letter to 
the appellant.   The letter, dated in November 1992, shows 
that at that time, the RO requested that the appellant 
specify whether or not he still wanted a hearing in 
connection with his appeal.  The evidence of record is 
negative for a response from the appellant.  In addition, 
there is no correspondence indicating the appellant's non-
receipt was returned.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (holding that "the law requires only that 
the VA mail a notice and then presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'") (citations omitted).  Accordingly, this 
decision will be based on a review of the evidence of record.  
Although the Board must assist an appellant who has submitted 
evidence of a well grounded claim, this duty to assist is not 
always a one-way street, and the appellant may not passively 
wait for assistance in those situations in which he may or 
should have information that is necessary in the development 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

FINDINGS OF FACT

1.  The appellant's pre-existing right knee disability did 
not undergo permanent pathological advancement beyond the 
natural disease process during military service.  

2.  The appellant's pre-existing left knee disability did not 
undergo permanent pathological advancement beyond the natural 
disease process during military service.


CONCLUSIONS OF LAW

1.  The appellant's preexisting right knee disability was not 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1998).  

2.  The appellant's preexisting left knee disability was not 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include private 
medical records from the Anne Arundel General Hospital.  The 
private medical records show that in September 1977, prior to 
the appellant's induction into the military, he sustained a 
football injury to his left knee.  According to the records, 
following his injury, the appellant sought intermittent 
treatment for his left knee pain.  In October 1977, he was 
hospitalized in order to undergo an arthrotomy of the left 
knee and exploration.  At that time, the physical examination 
revealed a mild effusion about the left knee at full 
extension.  There was tenderness along the medial and lateral 
joint lines, and the appellant could not fully flex his knee 
without pain both medially and laterally.  There was no 
instability, but the appellant had moderate patellofemoral 
instability with a very markedly positive apprehension, with 
lateral subluxation.  The appellant also had a small Baker's 
cyst behind the left knee.  

Upon the appellant's hospitalization, x-rays were taken of 
his knee.  The x-rays were interpreted as "normal."  The 
appellant's pre-operative diagnosis was of internal 
derangement of the left knee.  According to the records, the 
appellant underwent a medial meniscectomy which included 
excision of the left medial meniscus, excision of the stump 
of the anterior cruciate, release of the lateral retinaculum, 
and reefing of the medial retinaculum of the left knee.  The 
appellant's post-operative diagnoses included the following: 
(1) a torn left medial meniscus, (2) a torn anterior 
cruciate, and (3) patello-femeral subluxation.  

The Anne Arundel General Hospital records also reflect that 
in April 1978, the appellant twisted his right knee.  At that 
time, the appellant developed an effusion and he could not 
fully extend his knee.  In addition, there was tenderness 
over the lateral joint line in the area of the meniscus, and 
there was a positive McMurray test.  The patellofemoral joint 
was slightly subluxed, but there was no instability of the 
knee.  The hospital records reflect that the appellant was 
diagnosed with a torn right lateral meniscus.  According to 
the records, in May 1978, he underwent a right lateral 
meniscectomy.  

In addition to the private medical records, the appellant's 
service medical records include his induction examination, 
dated in October 1978.  At that time, in response to the 
question as to whether or not the appellant had ever had or 
if he currently had a "trick" or locked knee, the appellant 
answered "yes."  The examining physician noted that the 
appellant was status post medial meniscectomy of the left 
knee, and that he was fit for enlistment.  The remaining 
records reflect intermittent treatment for bilateral knee 
pain.  According to the records, in November 1979, the 
appellant was treated after complaining of bilateral pain and 
stiffness in his knees.  At that time, the appellant gave a 
history of his bilateral knee meniscectomies.  The physical 
examination showed that the appellant had full active and 
passive range of motion.  There was no joint effusion or 
tenderness.  There was no laxity in the right knee, but there 
was minimal anterior laxity in the left knee.  The appellant 
had "good" quadrants and strength.  The diagnoses included 
the following: (1) status post meniscectomy, right and left 
knees, (2) osteochondritis dissecans of the left knee, by x-
ray, and (3) mild internal derangement of the left knee.  

The appellant's service medical records include a DA Form 
3349, Medical Condition- Physical Profile Record, dated in 
November 1979.  The form shows that at that time, because the 
appellant was status post right and left knee meniscectomies, 
his assignment restrictions included the following: (1) no 
walking over one mile,  (2) no standing over one hour, and 
(3) no running or double timing.  

According to the service medical records, in November 1982, 
the appellant was treated after he fell.  At that time, the 
appellant stated that his right knee had "giv[en] way" on 
him and he fell to the ground.  The appellant noted that he 
was unable to place any weight on his right leg because of 
right knee pain.  The physical examination showed that there 
was no swelling and no discoloration.  There was no crepitus 
and Drawer's test was negative.  The assessment was that 
there were no abnormal findings.  The remaining records are 
negative for any complaints or findings of a right knee 
disability or a left knee disability.  The appellant's 
separation examination, dated on February 10, 1983, shows 
that at that time, the appellant stated that in approximately 
October 1978, he underwent surgery for torn cartilage in his 
left knee.  He indicated that at present, he wore a knee cap.  
The appellant's lower extremities were clinically evaluated 
as "normal."  

In March 1991, the appellant underwent a VA examination.  At 
that time, he stated that at present, his knees felt stiff 
and numb.  He reported that on occasion, his knees would 
swell as big as "softballs."  The appellant gave a history 
of his bilateral knee meniscectomies.  According to the 
appellant, during service, he developed chronic bilateral 
knee pain.  The appellant reported that he was not currently 
receiving medical care for his bilateral knee disabilities, 
and he was also not taking any medication other than Motrin.  
He noted that he had worked as a printer's helper, but that 
he quit two years ago because he could not stand for long 
periods of time.  According to the appellant, at present, he 
was working at a beauty shop.  

The physical examination indicated that the appellant walked 
without any ambulatory assistance, and he showed no 
difficulty in getting up from a sitting position.  The 
appellant walked "well," without a limp, and he was able to 
stand and walk on his toes and heels.  Squatting was 
performed to 120 degrees of knee flexion, and he had no 
difficulty arising from that position.  The right knee showed 
a scar on the lateral aspect of the parapatellar aspect and 
extended down to the tibial tubercle.  The scar was 
nontender.  According to the examining physician, the patella 
was somewhat more protuberant than one usually found.  The 
left knee showed a scar on the medial aspect of the knee, 
which was four inches long.  In addition, the examiner noted 
that the left patella stood out somewhat more than one would 
find.  There was "good" stability of both knees, and the 
Lochman, Drawer, and McMurray tests were all negative.  There 
was no crepitus on flexion or extension.  Flexion was 
performed to 120 degrees in both knees from full extension.  
The circumference of the knees were equal to the opposite 
leg, although there was a slight difference in calf 
measurements.  The right calf measured 3 1/2 inches in 
circumference and the left calf measured 3 3/4 inches.  The 
right distal thigh measured 1/4 inches less than the left.  
There was a valgus angle of the left knee by eight degrees 
and by 10 degrees of the right knee.  

In the appellant's March 1991 examination, x-rays were taken 
of his knees.  The x-rays were interpreted as showing 
narrowing of the medial joint spaces, with reactive 
osteophytosis at the apposing articular aspects of the tibia 
and femur.  There was also evidence of osteophytosis of the 
posterior supracondylar aspects of both femurs.  New bone 
reaction was also visualized at the margins of both patellae 
and both fibular heads.  The examiner stated that the above 
findings probably represented a secondary arthritis from 
previous surgery, probably superimposed on a primary 
degenerative osteoarthritis.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant as being status 
postoperative of both knees, "most likely for luxation of 
kneecaps."  The examiner noted that flexion of the knees was 
limited to 120 degrees.  

In an undated letter, the RO requested a medical opinion from 
a VA physician.  At that time, the RO provided a history of 
the appellant's bilateral knee disabilities.  The RO stated 
that the appellant had a pre-induction medical history of 
injury and surgery to both knees.  The RO indicated that 
prior to the appellant's enlistment, he had a lateral 
meniscectomy of his right knee and an antrotomy of his left 
knee, with an excision of a torn left medial meniscus.  
According to the RO, during service, the appellant was 
treated intermittently for bilateral knee pain.  The RO 
reported that on February 10, 1983, the appellant underwent 
his separation examination.  The RO revealed that at that 
time, a physician's assistant conducted the examination, and 
he clinically evaluated the appellant's lower extremities as 
"normal."  However, the RO noted that the examiner also 
requested a physical therapy consultation because the 
appellant had suffered a recent knee injury with positive 
test results.  The RO concluded that there were discrepancies 
between the two evaluations.  The RO further indicated that a 
progress note, dated on February 17, 1983, showed that at 
that time, the appellant's left knee was improving, and he 
was directed to discontinue using his crutches.  In addition, 
the RO stated that a March 1991 VA examination showed some 
slight limitation of motion on flexion in both knees.  
Therefore, in light of the above, the RO requested that the 
VA examiner review the appellant's claims file and provide an 
opinion as to whether there was an increase in the severity 
of either the appellant's right or left knee disability, or 
acceleration in the progress of either disability and, if so, 
whether such increase in severity or acceleration in the 
progress was that normally expected by reason of the inherent 
character of the condition.  

An undated correspondence from D.D.A., M.D. to the RO shows 
that in response to the RO's request, Dr. A. stated that he 
had reviewed the appellant's claims file.  Dr. A. indicated 
that in 1973, prior to the appellant's induction into the 
military, an arthrotomy of the left knee was performed.  
During the appellant's surgery, a tear of the medial 
meniscus, anterior cruciate ligament was discovered, and 
patellofemoral laxity was also found.  The medial cartilage 
and a remnant of the cruciate ligament were excised.  A 
lateral retinacular release and medial retinacular reefing 
were performed.  According to Dr. A., it was noted that no 
arthritis was visually evident.  Dr. A. indicated that also 
prior to the appellant's induction, a right lateral 
meniscectomy was performed.  An orthopedic consultation in 
November 1978 did not describe any right knee scars.  Dr. A. 
stated that at that time, it was noted that there was 
collateral ligament laxity in extension and flexion, but that 
both knees were symmetrical.  In November 1979, the appellant 
was examined by an orthopedist while in service, and there 
was no laxity of the right knee, but there was minimal laxity 
in the left knee.  The appellant's diagnoses included 
internal derangement of the left knee and osteochondritis 
dissecans of the left knee by x-ray.  According to Dr. A., 
the appellant was placed on a profile.  Dr. A. further noted 
that the appellant was treated with physical therapy, 
crutches, and an elastic knee brace for short periods of time 
in 1982 and 1983.  

In Dr. A.'s statement, Dr. A. indicated that in his opinion, 
the appellant's medical records did not describe changes in 
the condition of the left knee at the time of the appellant's 
pre-induction orthopedic examination, and the one in 1979.  
According to Dr. A., with an absent anterior cruciate 
ligament, instability was the expected and usual physical 
finding.  There was a higher incidence of early development 
of arthritis in a knee when complete meniscectomies have been 
performed.  Dr. A. reported that other known factors which 
caused arthritis in the knees were instability and 
patellofemoral instability.  Dr. A. stated that any 
patellofemoral instability was also likely to cause earlier 
wear of the articular cartilage of the patella.  It was Dr. 
A.'s opinion that while the appellant had periodic knee 
complaints during service, the described findings were the 
ones that commonly occurred following miniscal removal, and 
particularly with an anterior cruciate ligament deficient 
knee with patellofemoral joint laxity, and did not 
demonstrate an aggravation or acceleration of the process of 
wear.  

In March 1997, the RO received outpatient and inpatient 
treatment records from the Anne Arundel General Hospital, 
from October 1977 to April 1986.  As previously stated, the 
records reflect that in October 1977, the appellant underwent 
a left medial meniscectomy.  According to the records, in May 
1978, the appellant underwent a right lateral meniscectomy.  
The records also include private medical records from Ms. 
P.B., L.P.T, Dr. M.K.S., and Dr. M.K.S., Jr.  The record from 
Ms. B., dated in October 1977, shows that at that time, the 
appellant was diagnosed with a torn left medial meniscus, and 
he was undergoing physical therapy.  According to Ms. B., the 
appellant's complaints included stiffness and discomfort in 
his left knee.  A physical examination showed that flexion 
was to 85 degrees and extension was to -25 degrees.  Ms. B. 
indicated that the appellant's treatment plan included 
strengthening exercises for his quadriceps and hamstrings.  
According to Ms. B., the appellant was to perform his 
exercises twice weekly.  

The private medical records from Dr. S. show intermittent 
treatment for the appellant's right and left knee 
disabilities, from October 1977 to May 1978.  The private 
medical records from Dr. S., Jr., include a report, dated in 
April 1986.  At that time, Dr. S., Jr. stated that at the 
request of the appellant, he was evaluating the appellant's 
right knee in connection with his pending claim for service 
connection for a right knee disability.  Dr. S., Jr. reported 
that in 1978, the appellant underwent right knee surgery for 
a torn lateral meniscus.  Dr. S., Jr. indicated that at the 
time of the appellant's surgery, it was felt that his 
anterior cruciate ligament was normal.  

According to Dr. S., Jr., subsequent to the appellant's 
surgery, he entered the military.  Dr. S., Jr. noted that it 
was the appellant's contention that due to the multiple 
problems that he experienced during service in regards to his 
right knee, his period of time in the military aggravated his 
pre-existing right knee disability.  According to Dr. S., 
Jr., at present, the appellant complained that he had chronic 
right knee pain, and he had a constant "feeling" that the 
knee was loose.  The physical examination showed that there 
was a healed scar over the lateral aspect of the right knee.  
The appellant had a positive Lachman's test and a positive 
pivot shift.  There was no medial tenderness and no varus or 
valgus instability.  The "step off" was normal.  
Examination of the left knee also revealed a positive 
Lachman's test, with a positive pivot shift.  Dr. S., Jr. 
noted that the appellant had also undergone a medial 
meniscectomy of the left knee.  It was Dr. S., Jr.'s opinion 
that the appellant had bilateral anterior cruciate deficient 
knees with anterolateral instability.  According to Dr. S., 
Jr., the appellant had significantly worsened during the last 
nine years and, most likely, he was going to have to undergo 
surgical correction of the problem.  Dr. S., Jr. noted that 
at present, the appellant's bilateral knee disabilities were 
in the area of 20 percent, and with surgery, it was possible 
to reduce that percentage.  According to Dr. S., Jr., 
degenerative arthritis was an inevitable outcome of the 
appellant's problems and his disability was going to increase 
in the far future.  Dr. S., Jr. stated that he could not 
comment on the issue of whether the appellant's period of 
time in the military aggravated his condition because he had 
no direct knowledge of that happening.  According to Dr. S., 
Jr., time itself was going to aggravate the appellant's 
condition whether he was in the military or not.  

In October 1997, the appellant underwent a VA examination.  
At that time, the appellant stated that while he was in the 
military, he injured his knee.  The appellant indicated that 
he was jumping and he failed to land on his hands, and 
instead, he landed on his right knee.  According to the 
appellant, he had immediate swelling of his right knee, and 
he could not bear weight on his right knee for the next 30 
days.  The examining physician noted that according to the 
appellant, prior to his induction into the military, he had 
undergone two knee surgeries.  The appellant reported that he 
underwent right knee surgery for patellar tracking problems, 
and he underwent left knee surgery for cartilage problems.  

The physical examination showed that the appellant had 
crepitus, bilaterally, in both knees.  There were incisions 
on the appellant's knees, and there was no instability.  The 
Lachman's test was negative, and there were no effusions.  
The appellant's range of motion was from zero to 130 degrees 
in both knees.  The examiner stated that on x-ray 
examination, the appellant had tricompartmental degenerative 
joint disease, which was moderately severe.  The diagnosis 
was of degenerative joint disease, bilaterally, in both 
knees.  The examiner noted that in his opinion, the appellant 
had pre-existing tricompartmental joint disease in both 
knees.  According to the examiner, the appellant's in-service 
right knee injury "could" have accelerated the degenerative 
process in the right knee.  The appellant's history was 
consistent with an acute injury, and his right knee, 
radiographically, was worse than his left knee.  





II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) in that his claims are plausible based 
upon the clinical evidence of record and the evidentiary 
assertions provided by the appellant that are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990);  King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.

In a November 1992 decision, the Board remanded this case.  
At that time, the Board stated that in the instant case, the 
appellant was contending that his pre-existing right and left 
knee disabilities were aggravated by service.  The Board 
reported that there was no indication from the appellant that 
the reports of record, at that time, were the only available 
treatment reports.  Therefore, the Board remanded this case 
and requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, to specifically include the 
records from the Anne Arundel General Hospital in Annapolis, 
Maryland.  

In a January 1996 decision, the Board once again remanded 
this case.  At that time, the Board noted that it was 
possible that a former employee of the Board had tampered 
with some of the records in the appellant's file.  The 
appellant and his representative were advised of his right to 
inspect the claims file and to independently determine 
whether the claims file had been subject to tampering.  The 
Board noted that in correspondences dated in June, November, 
and December 1995, the appellant and his representative 
indicated that pertinent medical treatment records prior to, 
during, and after service were not of record.  Therefore, in 
light of the above, the Board remanded this case and 
requested that the RO attempt to secure the private treatment 
records pertaining to the claimed disabilities, as well as 
any additional service medical records not already of record.  
In addition, the Board further requested that the RO arrange 
for a board certified VA orthopedist, if available, to review 
the material in the appellant's claims file and give an 
opinion, with a complete rationale, as to whether it was at 
least as likely as not that the pre-existing disability of 
either of the appellant's knees increased in severity beyond 
the natural progress during service, or as a result of 
service.  

A third decision by the Board, dated in December 1996, shows 
that at that time, the Board noted that there was no 
indication from the evidence of record that any attempt had 
been made to accomplish the requested development from the 
January 1996 remand decision.  Thus, the Board once again 
remanded this case and directed the RO to follow the 
requested development from the January 1996 remand decision.  
The Board observes that in March 1997, the National Personnel 
Records Center (NPRC) notified the RO that there were no 
additional records available.  In addition, in March 1997, 
the RO received outpatient and inpatient treatment records 
from the Anne Arundel General Hospital, from October 1977 to 
April 1986.  As previously stated, the records also included 
private medical records from Ms. P.B., L.P.T, Dr. M.K.S., and 
Dr. M.K.S., Jr.  Moreover, in October 1997, the appellant 
underwent a VA examination.  Therefore, the Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to this claim has been met.  

In the instant case, the appellant contends that his pre-
existing right and left knee disabilities were aggravated by 
his period of time in the military.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his pre-
existing right and left knee disabilities were aggravated by 
service is not competent evidence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

As previously stated, the appellant's service medical records 
include private medial records from the Anne Arundel General 
Hospital.  The private records show that in October 1977, the 
appellant underwent a left medial meniscectomy.  The records 
further reflect that in May 1978, the appellant underwent a 
right lateral meniscectomy.  Moreover, the appellant's 
service medical records also include his induction 
examination, dated in October 1978.  At that time, in 
response to the question as to whether or not the appellant 
had ever had or if he currently had a "trick" or locked 
knee, the appellant answered "yes."  The examining 
physician noted that the appellant was status post medial 
meniscectomy of the left knee, and that he was fit for 
enlistment.  The Board notes that the appellant was inducted 
into the military in February 1979.  Therefore, in light of 
the above evidence showing that the appellant was diagnosed 
with right and left knee disabilities prior to his induction 
into the military, the Board finds that he is not entitled to 
the presumption of soundness, and that service connection may 
only be granted upon a showing of aggravation.  See Paulson, 
7 Vet. App. at 468.

In this respect, as previously stated, the appellant's 
service medical records show intermittent treatment for 
bilateral knee pain.  The records reflect that in November 
1979, the appellant was treated after complaining of 
bilateral pain and stiffness in his knees.  At that time, he 
was diagnosed with the following; (1) status post 
meniscectomy, right and left knees, (2) osteochondritis 
dissecans of the left knee, by x-ray, and (3) mild internal 
derangement of the left knee.  The records also show that in 
November 1979, because the appellant was status post right 
and left knee meniscectomies, his assignment restrictions 
included the following: (1) no walking over one mile,  (2) no 
standing over one hour, and (3) no running or double timing.  
In addition, the records reflect that in November 1982, the 
appellant was treated after he fell.  At that time, the 
appellant stated that his right knee had "giv[en]" way" on 
him and he fell to the ground.  A physical examination of the 
appellant's right knee was negative and the assessment was 
that there were no abnormal findings.  Furthermore, the 
appellant's separation examination, dated on February 10, 
1983, shows that at that time, the appellant stated that in 
approximately October 1978, he underwent surgery for torn 
cartilage in his left knee.  He indicated that at present, he 
wore knee protection.  The appellant's lower extremities were 
clinically evaluated as "normal."

The private medical records from Dr. M.K.S. and Ms. P.B., 
from October 1977 to May 1978, show intermittent treatment 
for the appellant's right and left knee disabilities.  
Moreover, a private medical statement from Dr. M.K.S., Jr., 
dated in April 1986, reflects that at that time, it was Dr. 
S., Jr.'s opinion that the appellant had bilateral anterior 
cruciate deficient knees with anterolateral instability.  
According to Dr. S., Jr., degenerative arthritis was an 
inevitable outcome of the appellant's problems and his 
disability was going to increase in the far future.  Dr. S., 
Jr. stated that he could not comment on the issue of whether 
the appellant's period of time in the military aggravated his 
condition because he had no direct knowledge of that 
happening.  According to Dr. S., Jr., time itself was going 
to aggravate the appellant's condition whether he was in the 
military or not.  

In March 1991, the appellant underwent a VA examination.  At 
that time, x-rays of the appellant's knees were interpreted 
as showing narrowing of the medial joint spaces, with 
reactive osteophytosis at the apposing articular aspects of 
the tibia and femur.  The examiner stated that the above 
findings probably represented a secondary arthritis from 
previous surgery, probably superimposed on a primary 
degenerative osteoarthritis.  The appellant was diagnosed as 
being status postoperative of both knees, "most likely for 
luxation of kneecaps."  The examiner noted that flexion of 
the knees was limited to 120 degrees.  In addition, the Board 
observes that at the request of the RO, Dr. D.D.A., a VA 
physician, provided his opinion as to whether there was an 
increase in the severity of either the appellant's right or 
left knee disability, or acceleration in the progress of 
either disability and, if so, whether such increase in 
severity or acceleration in the progress was that normally 
expected by reason of the inherent character of the 
condition.  As previously stated, Dr. D. responded that in 
his opinion, the appellant's medical records did not describe 
changes in the condition of the left knee at the time of the 
appellant's pre-induction orthopedic examination, and the one 
in 1979.  According to Dr. A., with an absent anterior 
cruciate ligament, instability was the expected and usual 
physical finding.  There was a higher incidence of early 
development of arthritis in a knee when complete 
meniscectomies have been performed.  Dr. A. reported that 
other known factors which caused arthritis in the knees were 
instability and patellofemoral instability.  Dr. A. stated 
that any patellofemoral instability was also likely to cause 
earlier wear of the articular cartilage of the patella.  It 
was Dr. A.'s opinion that while the appellant had periodic 
knee complaints during service, the described findings were 
the ones that commonly occurred following miniscal removal, 
and particularly with an anterior cruciate ligament deficient 
knee with patellofemoral joint laxity, and did not 
demonstrate an aggravation or acceleration of the process of 
wear.  

In light of the above, the Board is of the opinion that the 
evidence of record strongly indicates that no permanent 
increase in the underlying pathology of the pre-existing 
right and left knee disabilities occurred during service.  
See Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  The 
Board recognizes that in the appellant's October 1997 VA 
examination, the examiner noted that in his opinion, the 
appellant had pre-existing tricompartmental joint disease in 
both knees, and that his in-service right knee injury 
"could" have accelerated the degenerative process in the 
right knee.  However, the Board notes that in Dr. S., Jr.'s 
April 1986 statement, Dr. S., Jr. indicated that time itself 
was going to aggravate the appellant's condition whether he 
was in the military or not.  Furthermore, in Dr. A.'s 
statement, Dr. A. stated that it was his opinion that while 
the appellant had periodic knee complaints during service, 
the described findings were the ones that commonly occurred 
following miniscal removal, and particularly with an anterior 
cruciate ligament deficient knee with patellofemoral joint 
laxity, and did not demonstrate an aggravation or 
acceleration of the process of wear.  

The Board concludes that, in light of the above, the VA 
examiner's opinion from the appellant's October 1997 VA 
examination that the appellant's in-service right knee injury 
"could" have accelerated the degenerative process in the 
right knee, is speculative, and that standing alone, is not 
competent evidence which shows that the appellant's pre-
existing right knee disability was aggravated by the 
appellant's period of time in the service.  In this regard, 
the Board notes that the United States Court of Appeals for 
Veterans Claims has held that medical evidence must be more 
than speculative.  Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Moreover, the Board observes that appellant's 
service medical records show that at the time of the 
appellant's November 1982 right knee injury, the physical 
examination showed that there was no swelling and no 
discoloration.  There was no crepitus and Drawer's test was 
negative.  Furthermore, the assessment was that there were no 
abnormal findings.  Therefore, it is the Board's opinion that 
the totality of the medical evidence of record does not show 
that the appellant's pre-existing right and left knee 
disabilities worsened in any permanent manner beyond that 
degree of disability that existed at entrance to active duty.  
For these reasons, the Board has determined that the 
appellant's pre-existing right and left knee disabilities 
were not aggravated by service.  Accordingly, service 
connection for a right knee disability is not warranted, and 
service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107.  

ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 14 -




